DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
1.	The drawings are objected to because the following reference characters should not be underlined in the drawings:  10a (Figs. 1-3), 10b (Fig. 6) and 10c (Fig. 7).  Note 37 CFR 1.84(q) for when it is proper to underline reference characters in the drawings.  Instead, a lead line emanating from the respective reference character with a freestanding arrow directed to the corresponding structure should be utilized.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
2.	Claims 1-4 are objected to because of the following informalities:
Both occurrences of the term “read part” in claim 1 should be replaced with the term -- tread part -- to correct a typographical error.
The preamble “non-pneumatic tire” in each of the claims should be replaced with -- non-pneumatic tire assembly -- or -- non-pneumatic tire and wheel assembly -- because the claims include limitations directed to structures (wheel structure; e.g., “wheel part”, “disk part”, “axle” and “rim part”) which are not considered by one of ordinary skill in the art to be part of the non-pneumatic tire structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Regarding claim 1, there is no support in the original disclosure for the newly added limitation “a thickness of the disk part is substantially constant or gradually decreases from the inner circumferential side towards the outer circumferential side” in combination with the previously set forth “inner circumferential side” and “outer circumferential side” being “sides” of the rim part (i.e., “a rim part whose inner circumferential side is continuously connected to the disk part and outer circumferential side is joined to the spoke part”).  As such, this newly added limitation requires the thickness of the disk part to be substantially constant or gradually decreases from the inner circumferential side of the rim part which is continuously connected to the disk part towards the outer circumferential side which is joined to the spoke part.  Applicant’s drawings and specification fail to disclose such an arrangement.  Instead, Applicant’s disclosure supports a thickness of the disk part being substantially constant (note Fig. 3) or gradually decreasing (note Fig. 6) from an inner circumferential side of the disk part towards an outer circumferential side of the disk part.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Regarding claim 1, the newly added limitation “a thickness of the disk part is substantially constant or gradually decreases from the inner circumferential side towards the outer circumferential side” renders the claims indefinite because it is unclear what is being claimed.  Specifically, it is unclear how the disk could be arranged such that the thickness of the disk part is substantially constant or gradually decreases from the inner circumferential side of the rim part which is continuously connected to the disk part towards the outer circumferential side which is joined to the spoke part.  Further, if Applicant intended for “the inner circumferential side” and “the outer circumferential side” to refer to “sides” of the disk, the Examiner notes that there would be insufficient antecedent basis for these sides because the claim fails to previously introduce the disk as having an inner circumferential side and an outer circumferential side.  For purposes of this examination in considering the prior art, the Examiner will treat “the inner circumferential side” and “the outer circumferential side” in this limitation as being sides of the disk part.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (JP 2008-302782 A; previously cited and applied; hereinafter “Takashi”) in view of Seto et al. (JP 2008-162495 A; previously cited and newly applied; hereinafter “Seto”).
	Regarding claim 1, Takashi discloses a non-pneumatic tire (paragraph 0004 and 0006, non-pneumatic tire 1 in figures 1 – 3) comprising a tread part (paragraph 0006, tread part 6 in figures 2 and 3) with a cylindrical shape that is in contact with a ground surface, a wheel part (paragraph 0006, cylindrical wheel 7 in figure 3) disposed inside the tread part in a radial direction, and a spoke part (paragraph 0004, spoke structures 4 in figures 1 - 3) interposed between the tread part and the wheel part, wherein: the wheel part (paragraph 0006, cylindrical 
Regarding claim 2, Takashi teaches the non-pneumatic tire (paragraph 0004 and 0006, non-pneumatic tire 1 in figures 1 – 3) according to claim 1, wherein the spoke part includes an internal ring part (paragraph 0004, inner peripheral ring 3 in figures 1- 3) to which the rim part is joined, an external ring part (paragraph 0004, outer peripheral ring 2 in figures 1 - 3) for which the tread part is provided, and a plurality of spokes (paragraph 0004, spoke structures 4 in figures 1 - 3) that integrally connect the internal ring part and the external ring part.
Regarding claim 4, Takashi teaches the non-pneumatic tire (paragraph 0004 and 0006, non-pneumatic tire 1 in figures 1 – 3) according to claim 1, wherein the wheel part (paragraph 0006, cylindrical wheel 7 in figure 3) is formed by a single member that integrally includes the disk part and the rim part (cylindrical wheel 7 and wheel inner surface 8 in figure 3).
	Regarding claim 1, Takashi fails to disclose the thickness of the disk part being substantially constant or gradually decreasing from an inner circumferential side of the disk part towards an outer circumferential side of the disk part.
11 gradually decreases from an inner circumferential side of the disk part towards an outer circumferential side of the disk part (Fig. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic tire assembly of Takashi by forming its disk part so that it gradually decreases from an inner circumferential side of the disk part towards and outer circumferential side of the disk part, such as taught by Seto, to optimize the strength-to-weight profile of disk part by ensuring the disk part is thicker or more rigid at an inner circumferential side which is connected to the vehicle while minimizing the thickness, and thus the weight, of the disk part towards the outer circumferential side where less rigidity or strength is needed.
	Regarding claim 3, Takashi fails to teach wherein in the wheel part, the disk part and the rim part are provided as separate members and are joined to each other.  
	Seto, however, teaches the disk part at 11 and the rim part 12 being provided as separate members and are joined to each other (Fig. 3; paragraph [0012]).
	It would have been obvious to someone of ordinary skill in the art to have modified the non-pneumatic tire assembly of Takashi by forming its disk part and rim part as separate members, such as taught by Seto, to facilitate repair and replacement of the individual members if desired and/or needed because of damage. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Verdier (US 3,661,425) teaches a wheel assembly in which a thickness of the disk part 1 is substantially constant from an inner circumferential side of the disk part .

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617